Title: To George Washington from John Jay, 24 June 1779
From: Jay, John
To: Washington, George


        
          Sir,
          Philadelphia 24th June 1779
        
        Herewith enclosed Your Excellency will receive a Copy of an Act of Congress of the 22nd Instant, on the Subject of Plundering the Inhabitants of Places in Possession of the Enemy. I have the honor

to be With the greatest Respect and Esteem Your Excellency’s Most Obedt Servant
        
          John Jay Presidt
        
        
          P.S: No Express yet from the Southward.
        
      